Dykman, J.
It was the object and purpose of this action to disaffirm and avoid certain conveyances of real property and nullify and invalidate the same in the interest of the plaintiff and other creditors of Abram Weiant, deceased.
The cause has been twice tried, and both trials resulted in favor of the plaintiff It is quite complicated but a laborious and careful examination has convinced us that the conclusion reached by the trial court is well sustained and justified by the facts and circumstances developed during the trial. A recitation and analysis of the testimony would be tedious and unprofitable.
We have examined all the exceptions of the appellant and discover no error.
The judgment should be affirmed, with costs.
Fbatt, J., concurs; Baenabd, P. J., not sitting.